Title: To George Washington from William Heath, 20 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Jany 20th 1781
                        
                        The last evening I was honored with yours of the 19th inst. I am happy to hear Your Excellency is determined
                            again to rouse the eastern States, & urge the necessity of their forwarding provisions; but I fear before any
                            benefit can be derived from this, unless the Cattle are now on the road, our case will be deplorable if not desperate—The
                            Q.M.G. must devise some means for getting down the beef salted in bulk at Poughkeepsie. Teams may transport it to, or
                            nearly to Constitution Island, & we must devise means to get it over to the Garrison. The period is also arrived,
                            when the flour must be conveyed in baggs on horses, as was settled when the Q.M.G. came to west Point with Your Excellency
                            for that purpose; & I will hope that it will be in the power of this State to afford some temporary releif.
                        Sometime since, the proceedings & sentence of Court Martial, on one Oliver Richards of the
                            Massachusetts Line, was sent to Head Quarters, on a sheet that contained the tryal of an Officer. Your Excellency was
                            pleased to take cognizance of the latter which came out in orders. Colonel Scammell informed me, that if Your Excellency
                            did not take up the other sentence, he would send the papers back to me. Nothing has been mentioned in the orders
                            respecting Richards; he has been in Confinement since the 18th Ulto.
                        The enclosed was just now handed to me by Lt Colo. Comr Sprout, of the 2d Massts. regt. He informs me the
                            Sergeants presented it with great decency of deportment, & observed that if there was any thing improper in the
                            mode, or in any expression, contained in it, it was what they did not intend, that they most sensibly felt the greivances
                            they mentioned, wished to make a decent representation, & beg a redress. I have desired Colonel Sprout to inform
                            them, that every means in the power of the Officers, has, & will still be excercised, to make them comfortable & to
                            obtain for them every thing to which they are entitled, as far as the ability of the Country will admit. They observed to
                            Colonel Sprout that they much disapproved & detested the conduct of the Pensylvanians—The State bounty to which
                            they allude, is the 300 dollars, promised to them above twelve months since. I beleive they have all received 100 dollars,
                            some two, & some the whole of it. I some months since represented to the Legislature of the State, the policy
                            & necessity of paying the whole of it. I will represent the matter to Governor Hancock, and as the State of Massts.
                            have lately called for a return of the number of men, enlisted in their respective regiments, as preparatory to a
                            settlement of the accounts of the Officers, which have received monies from them. I apprehend the State
                            will as soon as the settlement is made order the payment of such part of the bounties alluded to as are yet due—Is it
                            allowable for the Officers belonging to one State to enlist men belonging to another? I have the honor to be with the
                            greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. every thing respecting the intended enterprise, has as yet gone on well, hope it will be crowned
                                with desired success.
                        
                        
                            W.H.

                        
                     Enclosure
                                                
                            
                                Honoured Sr
                                West Point Jany 17th 1781
                            
                            we the Subscribers of 2nd Masstts Regt being Engaged in the Service of the United States, during the
                                present war with Great Britain, being Confident of the Righteousness of the Cause we are Engag’d in, would be Verry
                                Sorry to do or Speak any thing that might be Detrimental, to the same; or what would not Contribute
                                to our, and our Country’s Advancement: but would Humbly beg leave to Lay before your Honour the present Greviences we
                                Labour under in this Servitude, hoping for an Address.
                            1st Our State Bounty we have not as yet Receiv’d tho been Lawfully Required & Demanded.
                            2ndly, Our wages we have been kept out of Beyond all Reason!
                            3rdly, Our Cloathing has certainly been kept from us (which is now due) Either by Disaffected men, or
                                Neglect of others, be it as it will we Suffer for the Same.
                            4thly Our Provision is Certainly Extreamly Short by what means we are unable to Say but this we know it
                                is Inconsistent with Human Reason to think men can live on Such Allowence, we Say no more than to Humbly desire your
                                Honour to have us righted In those points as far as in your Power lies, and If your Honour pleases would be glad of an
                                Answer to this. We beg leave to Subscribe Ourselves Your obdt Soldiers & Humle Servts,
                            
                                
                                     
                                    Jona. Furnam Serjt Majr
                                     
                                    Ebensr Richardson Serjt
                                
                                
                                    
                                    Israel Gillitt Serjt
                                    
                                    Ephraim Pratt Serjt
                                
                                
                                    
                                    Nathl Frost
                                    
                                    Theodore Sprague Serjjt
                                
                                
                                    
                                    Silvanus Bardlam Sejjt
                                    
                                    Moses Buck Serjt
                                
                                
                                    
                                    Moses Bolland Serjt
                                    
                                    John Dewey Serjt
                                
                                
                                    
                                    Elisha Bates Serjt
                                    
                                    James Bailey Serjt
                                
                                
                                    
                                    Thomas Doty Serjt
                                    
                                    Simeon Hayward Serjt
                                
                                
                                    
                                    Jacob Leonard Serjt
                                    
                                    George Eliot Serjt
                                
                                
                                    
                                    Theodore Perkins Serjt
                                    
                                    
                                
                                
                                    
                                    Joseph Lincoln Serjt
                                    
                                    
                                
                                
                                    
                                    Timothy Mitchell Serjt
                                    
                                    
                                
                                
                                    
                                    Kadicous  Mitchell Serjt
                                
                                
                                    
                                    Illegible
                                         Johnson Serjt
                                
                                
                                    
                                    Danl Lawrence Serjt
                                
                            
                        
                        
                    